859 F.2d 149
Anderson (Charles M.)v.Mackall (Henry C.), Mackall, Mackall, Walker & Silver,Donald L. Bowman, Law Office, Bach (F. Bruce),Stevens (Jack B.), Brown (J. Howe),Fortkort (Thomas A.), Hilton (Claude)
NO. 87-2176
United States Court of Appeals,Fourth Circuit.
SEP 20, 1988

1
Appeal From:  E.D.Va.


2
AFFIRMED IN PART AND VACATED IN PART.


3
Decisions Without Reported Opinions' appearing in the Federal Reporter. The Fourth Circuit provides by rule that an opinion will not be published unless it meets specific criteria, and further provides that citation of unpublished dispositions is 'disfavored.' Fourth Circuit Rules, I.O.P. 36.4, 36.6, 28 U.S.C.A.)